Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Beisner, J.), rendered April 24, 1985, convicting him of unauthorized use of a motor vehicle in the second degree, operating a motor vehicle while under the influence of alcohol (two counts), unlicensed operation of a motor vehicle and failure to comply with a lawful order of a police officer, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, based upon the evidence adduced at trial, we conclude that the defendant’s guilt of unauthorized use of a motor vehicle in the second degree was established beyond a reasonable doubt.
We note that while the jury found that the defendant was also driving while intoxicated, this does not preclude a finding that the defendant had the intent to commit the crime of which he was convicted, since intoxication is not a defense but merely a factor to be considered by the jury (see, e.g., People v Charles, 114 AD2d 466; People v Westergard, 113 AD2d 640, affd 69 NY2d 642). In the case at bar, the evidence clearly indicates that the defendant had the requisite intent to commit the crime, despite his intoxication, and the conviction was, therefore, proper. Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.